Citation Nr: 0412799	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  02-15 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis 
or upper respiratory infection.

2.  Entitlement to an initial rating higher than 0 percent 
for Raynaud's Syndrome until February 12, 2003, and a rating 
higher than 10 percent thereafter.

3.  Entitlement to an initial rating higher than 10 percent 
for degenerative disc disease (DDD) of the cervical spine 
prior to September 23, 2002.

4.  Entitlement to an initial rating higher than 10 percent 
for DDD of the cervical spine between September 23, 2002 and 
September 26, 2003.

5.  Entitlement to an initial rating higher than 10 percent 
for DDD of the cervical spine on and after September 26, 
2003.




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1983 to March 
2001.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In that decision, the RO, among other things, 
denied service connection for chronic bronchitis but granted 
service connection for DDD of the cervical spine with an 
evaluation of 10 percent and for Raynaud's phenomenon with a 
noncompensable (i.e., 0 percent) evaluation.  In January 
2004, the RO increased the evaluation for the Raynaud's 
Syndrome to 10 percent, but with a different effective date 
of February 12, 2003, from the prior rating.  The RO also 
confirmed and continued the 10 percent evaluation for the DDD 
of the cervical spine.



The Board also notes that, in January 2003, the RO granted 
the veteran's claims for fibrocystic breast disease and a 
left ovarian cyst, assigning both a noncompensable 
evaluation.  But she has not yet filed a notice of 
disagreement (NOD) to initiate an appeal of that decision.  
Therefore, those additional claims are not currently before 
the Board and will not be addressed in this decision.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2003).

The Board will decide the claims for service connection for 
chronic bronchitis and upper respiratory infection and for a 
higher initial rating for Raynaud's Syndrome and for DDD of 
the cervical spine prior to September 23, 2002, and between 
September 23, 2002, and September 26, 2003.  Unfortunately, 
however, the claim for a higher rating for the DDD of the 
cervical spine after September 26, 2003, must be remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on 
your part concerning this claim.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims for service 
connection for chronic bronchitis, entitlement to a higher 
initial rating for Raynaud's Syndrome, and entitlement to a 
higher initial rating for DDD of the cervical spine prior to 
September 23, 2002, and between September 23, 2002, and 
September 26, 2003.

2.  There is no medical evidence confirming the veteran 
currently has bronchitis or an upper respiratory infection, 
and the evidence of record reflects only intermittent and 
acute episodes of these conditions during and after service.

3.  The veteran's Raynaud's Syndrome is manifested by 
characteristic attacks, i.e., sequential color changes of the 
digits of one or more extremities, no more than 1 to 3 times 
per week.

4.  The evidence of record indicates that, prior to September 
23, 2002, the limitation of motion of the veteran's cervical 
spine was no more than slight and her intervertebral disc 
syndrome (IVDS) was no more than mild.

5.  The evidence of record indicates that, between September 
23, 2002 and September 26, 2003, there were neither chronic 
neurological or orthopedic manifestations of the veteran's 
cervical DDD, nor incapacitating episodes within the previous 
12 months, nor any change in the range of motion of her 
cervical spine or the severity of her DDD.


CONCLUSIONS OF LAW

1.  Chronic bronchitis and an upper respiratory infection 
were not incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 5102, 5103, 5103A, 5104, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.159 (2003).

2.  The criteria are not met for an initial rating higher 
than 0 percent for Raynaud's Syndrome prior to February 12, 
2003, and a rating higher than 10 percent as of that date.  
38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5104, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.104, DC 7117 
(2003).

3.  The criteria are not met for an initial rating higher 
than 10 percent for the cervical spine disorder prior to 
September 23, 2002.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 
5290, 5293 (2002).

4.  The criteria also are not met for a rating higher than 10 
percent for the cervical spine disorder between September 23, 
2002 and September 26, 2003.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45 (2003), 
38 C.F.R. §  4.71a, DCs 5290 and 5293 (2002), 38 C.F.R. 
§ 4.71a, DC 5293/5243 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000, prior to the 
veteran's April 2001 claims.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003), which eliminated the requirement of submitting 
a well-grounded claim and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held that a VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Id. 
at 422.  The Court also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  Id. at 422.  This new "fourth element" of the 
notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2003).

In the present case, the first action the RO took after the 
veteran's claims were received was to send a May 2001 letter 
to him explaining his and the RO's responsibilities under the 
VCAA (although it did not mention the statute by name).

Subsequently, the RO issued its September 2001 rating 
decision and August 2002 statement of the case (SOC), the 
latter of which contained the text of VCAA implementing 
regulation 38 C.F.R. § 3.159.  The RO thus complied with 
Pelegrini's requirement as to the timing of the VCAA 
notification, as it provided the VCAA notification prior to 
its decision on the veteran's claims.  

As to the requirements for the content of the VCAA notice, 
VA's Office of General Counsel recently held, in VAOPGCPREC 
1-2004 (Feb. 24, 2004), that the "fourth element" 
requirement of Pelegrini was non-binding obiter dictum.  Id. 
at 7.  The Board is bound by the precedent opinions of VA's 
General Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The RO's May 2001 letter listed all of the claims made by the 
veteran, explained what the evidence would have to show to 
establish his entitlement to service connection for the 
claimed disabilities, and noted the evidence already 
obtained, the information or evidence still needed from him, 
and the respective responsibilities-his and the RO's, in 
obtaining such evidence.  The RO also asked him to submit 
evidence showing the continuous existence since discharge of 
all disabilities claimed and any existing residuals.  
Moreover, the RO's August 2002 SOC and January 2004 
supplemental SOC (SSOC) contained the text of the VCAA 
implementing regulation 38 C.F.R. § 3.159 (2003), which 
explains the duties to notify and assist in great detail.  
Cf. Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (noting 
Board's failure to discuss whether RO's decision and SOC 
satisfied VCAA requirements).  Thus, even if Pelegrini's 
fourth element of the notice requirement was binding, the RO 
fully complied with it in this case, as its VCAA letter 
provided the information specified by Charles and Quartuccio 
and, in its comprehensive and case specific listing of the 
types of evidence the veteran could provide, met Pelegrini's 
directive to tell her to "give us everything you've got 
pertaining to your claim," even though the letter did not 
use such exact language.  Id. at 422.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. at 
564; Bernard v. Brown, 4 Vet. App. at 393-394.  In this case, 
even assuming the binding nature of Pelegrini's "fourth 
element," each of the four content requirements of a VCAA 
notice has been fully satisfied, and any error in not 
providing a single notice to the appellant covering all of 
Pelegrini's content requirements is harmless.

The veteran indicated in her February 2002 notice of 
disagreement (NOD) that she did not receive the RO's May 2001 
letter, but there is no evidence in her claims file 
indicating it was returned as undeliverable.  Cf. Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail 
notice of denial of claim to the latest address of record in 
order for the presumption of administrative regularity to 
attach); YT v. Brown, 9 Vet. App. 195, 199 (1996) (same rule 
applies to mailing of SOC).  See, too, Davis v. Principi, 17 
Vet. App. 29 (2003) (in order to rebut the presumption of 
administrative regularity in VA mailings, the appellant must 
establish both that the mailing was returned as undeliverable 
and that there were other possible and plausible addresses 
available to the Secretary at the time of the decision in 
question).  Nevertheless, the RO, in a May 1, 2002, deferred 
rating, ordered that the letter be re-sent, and a notation on 
this document confirms that a copy of the letter was mailed 
on May 3, 2002.  In her May 15, 2002, statement in support of 
claim (VA Form 21-4138), the veteran stated:  "There is no 
new evidence at this date."  Thus, she was aware of her 
rights under the VCAA and indicated there was no additional 
evidence she wished to submit or have the RO obtain on her 
behalf.

In addition, the RO ordered May 2001 VA medical examinations 
as to all of the veteran's initial 15 claims, including those 
at issue on appeal here.  Moreover, the RO ordered additional 
VA examinations in February 2003 for each of the 
3 disabilities that she had raised as issues in her NOD.  
Further, when she noted at the April 2003 RO hearing the 
names of several private physicians who may have had records 
relevant to her claims, the RO requested and obtained all 
such records.  The RO thus complied with the VCAA's 
preliminary duty to assist provisions and their implementing 
regulations.  Therefore, under these circumstances, no 
further development is required to comply with the VCAA or 
the implementing regulations, and the Board will proceed to 
adjudicate the veteran's claims.


Entitlement to Service Connection for Chronic Bronchitis or 
an Upper Respiratory Infection

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression, or on an alternative secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  See 38 U.S.C.A. §§ 
1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306, 
3.310(a) (2003).

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Thus, evidence of current disability is one of the 
fundamental requirements for granting service connection.  
See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of 
present disability there can be no valid claim."); see also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 
38 U.S.C.A. § 1131 (West 2002) as requiring the existence of 
a present disability for VA compensation purposes) and 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

In the case at hand, there is no medical evidence confirming 
the veteran currently has chronic bronchitis or an upper 
respiratory infection.

At the May 2001 VA respiratory examination, the objective 
physical evaluation was characterized as normal or negative, 
and all additional items were said to be negative, with all 
other matters referred to the report of the general medical 
examination.  And at the May 2001 general medical 
examination, the examiner recounted a history of intermittent 
upper respiratory infection with acute bronchitis for several 
years without known history of asthma, chronic bronchitis, 
pneumonia-bronchopneumonia, or any other known chronic 
pulmonary disorders or symptoms.  The physical examination 
showed respirations to be 20 per minute and regular.  
The veteran was diagnosed with recurrent upper respiratory 
infections with acute bronchitis, but without current 
symptoms.

A November 2001 record from the Bayne-Jones Army Community 
Hospital shows the veteran had experienced a productive 
(yellow) persistent cough for two days.  But a subsequent May 
2002 examination by a private physician indicates that her 
chest was clear to auscultation.

During a February 2003 VA respiratory examination, the 
veteran stated that she had had no episodes of bronchitis 
over the previous 16 months.  She noted only one cold and a 
mild morning cough that brings up some mucoid material and 
occasionally a very small amount of blood.  On the physical 
examination, her chest was found to be clear to percussion 
and auscultation.  The assessment was repeated episodes of 
acute bronchitis with no evidence of chronic bronchitis on 
this examination.  

Similarly, the July 2003 chest and lung examination performed 
at Capital Physicians Group disclosed that breath sounds were 
normal and clear to auscultation bilaterally.  There were no 
wheezes, rhonci, or rales.  A November 2002 report from the 
same physician's group also reflects normal respiratory 
effort with no wheezing present.

Thus, both VA and private medical records indicate the 
veteran does not currently have chronic bronchitis or an 
upper respiratory infection, and has not had any symptoms of 
these disorders for at least the past 16 months.  While she 
did have numerous instances of bronchitis and related 
conditions during service, all of them resolved within days.  
Moreover, while there are references to recurring and 
chronic bronchitis in the reports relating to her January 
2001 retirement examination, those references are contained 
in the sections of the reports based upon her own answers to 
questions.  As such, her personal characterization of her 
bronchitis as "chronic" is not competent medical evidence 
that this condition was indeed chronic.  See Black v. Brown, 
5 Vet. App. 177, 180 (1993) (opinions that are general 
conclusions based on a history furnished by the appellant 
that are unsupported by clinical evidence are properly 
characterized as suppositious).  See also 38 C.F.R. 
§ 3.303(b) ("For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
'chronic'").

In sum, there is no medical evidence that the veteran 
currently has chronic bronchitis or an upper respiratory 
infection, and no evidence that the episodes of these 
conditions during or since her service were "chronic."  And 
as the preponderance of the evidence is against her claim, 
the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003).


General Principles Applicable to Increased Rating Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

As to both the Raynaud's Syndrome and DDD claims, the veteran 
appealed for a higher initial rating in response to the 
initial decision granting entitlement to service connection.  
Consequently, the Board must consider entitlement to "staged" 
ratings to compensate her for times since filing her claims 
when her disabilities may have been more severe than at other 
times during the course of her appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  Compare and contrast 
with the holding in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation already has been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary importance).


Entitlement to an Initial Rating Higher than 0 percent for 
the Raynaud's Syndrome prior to February 12, 2003, and a 
Rating Higher than 10 percent as of that date

The relevant diagnostic code for evaluating the veteran's 
Raynaud's Syndrome is 38 C.F.R. § 4.104, DC 7117 (2003).  
"Raynaud's disease is a vascular disorder marked by recurrent 
spasm of the capillaries and especially those of the fingers 
and toes upon exposure to cold, characterized by pallor, 
cyanosis and redness in succession, usually accompanied by 
pain, and in severe cases progressing to local gangrene.  The 
terms 'Raynaud's phenomenon' or 'Raynaud's syndrome' are used 
to describe the symptoms associated with Raynaud's disease."  
Watson v. Brown, 4 Vet. App. 309, 310 (1993).

A 10 percent evaluation is provided for Raynaud's Syndrome 
when there are characteristic attacks occurring one to three 
times a week.  A 20 percent evaluation requires 
characteristic attacks occurring four to six times a week.  
38 C.F.R. § 4.104, DC 7117 (2003).

Characteristic attacks consist of sequential color changes of 
the digits of one or more extremities lasting minutes to 
hours, sometimes with pain and paresthesia and precipitated 
by exposure to cold or by emotional upsets.  Further, these 
evaluations are for the disease as a whole, regardless of the 
number of extremities involved or whether the nose and ears 
are involved.  See Note following 38 C.F.R. § 4.104, DC 7117 
(2003).

In the present case, the veteran was granted service 
connection and assigned a 
Noncompensable (i.e., 0 percent) evaluation effective April 
1, 2001, the day after her discharge from service.  
Subsequently, in January 2004 (as indicated in the SSOC), the 
RO assigned a higher 10 percent evaluation-but with a 
different effective date of February 12, 2003.  This is the 
date she underwent a VA examination, the results of which 
served as the basis for increasing her rating from 0 to 10 
percent.  So the issue on appeal is whether she is entitled 
to an initial evaluation higher than 0 percent from April 1, 
2001 until February 12, 2003, and whether she is entitled to 
an evaluation higher than 10 percent as of that date.

April 1, 2001 until February 12, 2003

The veteran was diagnosed with Raynaud's Syndrome in service, 
but the notations of this disorder in her service medical 
records (SMRs) do not reflect the frequency with which the 
symptoms manifested themselves over time.

The May 2001 VA general medical examination noted a history 
of intermittent Raynaud's phenomenon, manifested by 
intermittent clenching and pain in the fingertips, especially 
in cold weather conditions.  There were no ulcerations or any 
other complications or symptoms.  The diagnosis was 
intermittent Raynaud's Phenomenon.  There was nothing in the 
physical examination indicating color changes of the digits 
or any other symptoms associated with Raynaud's Syndrome.  
The May 2001 VA joints examination noted that there were no 
abnormal findings on the physical examination.  The range of 
motion was normal or negative in all joints without 
appreciable tenderness.  The May 2001 VA podiatric 
examination was normal or negative.  On the May 2001 VA brain 
and spinal cord examination, the veteran noted a diagnosis of 
right carpal tunnel syndrome (CTS) and a 1988 right arm 
injury with ulnar nerve damage.  As a result, she had 
hypersensitivity to touch in her right little finger and 
other areas.  The motor portion of the neurological 
examination reflected normal muscle mass, strength, and tone 
in both upper extremities and both lower extremities.  Gait 
and station were within normal limits, as well, including 
walking on the toes.

In her September 2002 letter to the RO, the veteran noted her 
Raynaud's in service, also pointing out that she has to wear 
gloves in temperatures below 65 degrees. "This isn't 
sometimes, this is a daily situation for me.  When my hands 
do bother me, there are areas on my fingers that hurt, not 
just tingle, but hurt!"  She noted that she must constantly 
take actions that prevent the disorder from becoming 
more severe.

The medical evidence of record prior to February 12, 2003, 
does not warrant a rating higher than the 0 percent the 
veteran is currently rated for this time period.  The May 
2001 VA examination indicated that her episodes of Raynaud's 
Syndrome were intermittent, and there was no evidence of 
sequential color changes, which are a predicate for 
"characteristic attacks."  Moreover, even she in her 
September 2002 letter did not claim that the disorder was 
manifested by sequential color changes.  Consequently, she is 
not entitled to a rating higher than 0 percent for the period 
preceding February 12, 2003.


February 12, 2003 and after

At her February 2003 VA examination, the veteran noted that 
she compensates for her Raynaud's Syndrome by carrying gloves 
with her at all times.  When affected, her fingertips begin 
to sting, feel cold, and the hands feel swollen and get red 
when they warm again.  She denied that her hands ever turn 
white or dark blue.  She said the stinging occurs once or 
twice per week.  She indicated she had lost no time from work 
and was taking no medications for this disorder, but has 
taken Adalat in the past.

The objective physical examination revealed that the 
veteran's hands were normal with normal circulation.  There 
was no redness, swelling, or tenderness noted around her 
hands, including after they were under cool water for a few 
minutes.  She did not experience any tingling or change of 
color during that examination.  The assessment was Raynaud's 
phenomenon with residuals.

During her April 2003 RO hearing, the veteran stated that her 
fingers did not feel cold, they actually hurt, and these 
symptoms could be brought on just by walking from her house 
to her car in the cool weather (p. 7).  When asked what color 
they turn, she stated they mostly turn red, and sometimes 
blue (p. 7).  The area under her fingernail sometimes turns 
purple or blue (p. 7).  They also swell and feel tight (p. 
8).  She noted that she keeps her gloves with her year round, 
and that she keeps a space heater under her desk, and has to 
use it every day to heat her hands (p. 8).  The sensation 
takes about 2 hours to go away, and the color comes back in 
less time (p. 9).  When asked how often the attacks occur, 
the veteran replied:  "To pin point actually how often it 
occurs.  Because like I say, it could just be walking from my 
car in the morning in cool weather from my house to the car, 
and my hands will start.  The longer I have exposure the 
worse it is.  So, it's a daily thing.  I have to manage 
daily" (p. 9).

The veteran is not entitled to a rating higher than the 
current 10 percent effective February 12, 2003, the date of 
her most recent VA examination.  At that examination, she 
denied that her hands ever turn white or dark blue, but noted 
that they would sting and get cold, and then turn red when 
they get warm again.  She stated that the stinging occurred 
once or twice per week.  At her hearing, however, she 
indicated that her symptoms included a change to both red and 
blue, or purple, and that they occurred daily.  The RO 
increased her evaluation to 10 percent based on the evidence 
from both the medical examination and the RO hearing.  This 
evaluation is appropriate.  She has now indicated that her 
symptoms include sequential color changes in addition to 
pain.  However, her testimony does not contain information 
sufficient to increase the evaluation to the next highest 
level, 20 percent.  She stated "it's a daily thing," but 
she did not indicate precisely what was occurring daily.  She 
noted that symptoms could occur when she was walking to her 
car, but she did not specify which symptoms, and certainly 
did not indicate there were sequential color changes four to 
six times per week, which is a necessary predicate for a 20 
percent evaluation.  Moreover, at the VA examination, even 
after her hands were submersed under cool water for a few 
minutes (to objectively test her response to these frigid 
conditions), there was no change of color or tingling, 
suggesting that these symptoms do not occur daily as alleged.

Thus, the evidence of record does not warrant an evaluation 
higher than the current 10 percent for the period on and 
after February 12, 2003.

Finally, the veteran also is not shown to warrant 
consideration for an 
extra-schedular rating for her service-connected Raynaud's 
Syndrome under 38 C.F.R. § 3.321(b)(1) (2003).  She has not 
been hospitalized, much less frequently so, on account of it.  
Moreover, she has not missed work because of it; indeed, even 
she acknowledged this.  And the disorder has thus not caused 
marked interference with her employment, meaning above and 
beyond that contemplated by her currently assigned rating, or 
otherwise rendered impractical the application of the regular 
schedular standards.  Admittedly, her pain and overall 
functional impairment hamper her performance in some 
respects, such as necessitating the use of gloves and a space 
heater at work, but certainly not to the level that would 
require extra-schedular consideration since those provisions 
are reserved for very special cases of impairment that simply 
is not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).




Entitlement to a Higher Initial Rating for DDD of the 
Cervical Spine

Factual Background

Prior to discharge, a January 2000 MRI of the spine revealed 
that the cervical vertebral bodies were of normal height, 
signal, and alignment.  There was normal appearance of the 
cervical cord without evidence of syrinx or impingement.  
There were very slight disc bulges at the levels of C3-4 and 
C4-5, but these caused no impingement upon the cord.  The 
impression was of narrowing of the left neroforamena at the 
C5-6 level, with bony hypertrophy the most likely source of 
the impingement.  Multiple views of the cervical spine 
revealed no evidence of fracture or subluxation.  The 
vertebral bodies were of normal height with no evidence of 
disc space narrowing.  There was no evidence of inflammatory 
or neoplastic change.  The intervertebral foramen were free 
of significant bony encroachment.  The impression was of a 
normal cervical spine.

Proceedings for a physical evaluation board were convened in 
November 2000 to recommend the veteran's discharge for 
inability to perform duties based on neck pain with left C-5 
radiculopathy confirmed by electromyogram.  The January 2001 
retirement examination shows decreased range of motion of the 
cervical spine and tenderness in the mid-cervical spine.  A 
decrease of 2-point sensation was noted in the left arm in 
the C5-6 distribution.  The diagnosis was C5-6 radiculopathy. 

A February 2001 MRI exam of the cervical spine found 
alignment normal without significant scoliosis or 
spondylolisthesis.  Vertebral body heights and signals were 
normal.  C3-4 had mild broad based disc bulge with small 
annular tear, not causing central or foraminal stenosis.  C4-
5 had moderate broad based and slightly 
left-sided disc bulge with annular tear, but no central or 
foraminal stenosis.  C5-6 had moderate broad based 
disc/osteophyte complex not causing central or foraminal 
stenosis.  The impression was mild to moderate DDD from C3/4 
to C5/6.  

On the May 2001 VA brain and spinal cord examination, the 
veteran described headaches on and off since 1985, including 
one prior to the day of the examination.  She also noted a 
diagnosis in service of right carpal tunnel syndrome.  As 
well, she noted her right arm injury in service with ulnar 
nerve damage, resulting in sensitivity to touch in the right 
little finger, right hypothenar eminence, and ulnar side of 
the right forearm.  She also complained of intermittent neck 
pain, which she said became worse with certain activities.  
She described left upper extremity numbness and radicular 
pain to her left upper extremity all the way up to her 
left hand.

The objective physical examination revealed that the cranial 
nerves were intact.  Motor examination revealed normal muscle 
mass, strength, and tone, in both upper extremities as well 
as both lower extremities.  Deep tendon reflexes were +1 
throughout.  The sensory examination reflected hyperesthesia 
to pinprick in the right thenar eminence.  Vibration and 
position were intact.  The cerebellar examination revealed no 
dysemetria.  Her gait and station were within normal limits, 
including walking on her heels, toes, and tandem gait.  The 
diagnosis was neck pain with left cervical radiculopathy.

April 2002 private physician notes indicate the veteran 
described flare-ups that occur from time to time, but she did 
not have any symptoms at the time of that particular visit.

A May 2002 Duke University MRI of the cervical spine ruled 
out a herniated disc at C8.  It also found that the cervical 
spine was in normal alignment.  There was no abnormal marrow 
signal or abnormal signal within the cord.  At C3-4, there 
was a mild disc bulge without significant central canal 
compromise or neural foramenal stenosis.  At C4-5, there was 
mild diffuse disc bulge with a superimposed focal 
disc protrusion into the left neural foramen, causing severe 
left neural foramenal stenosis.  At C5-6, there was a mild 
diffuse disc bulge, which compresses the thecal sac 
anteriorly with mild left C5-6 neural foramenal stenosis.  At 
C8-7 and C7-T1, there was no significant disc bulge, central 
canal stenosis, or neural foramenal impingement.

May 2002 private physician notes reflect that the veteran 
described an aching, shooting pain in her left neck into her 
left arm and also noted some upper thoracic pain.  The pain 
increased with running, long distance driving, overhead 
activities, and decreased when she laid flat on her back with 
something under her neck.  The May 2002 private examination 
revealed no pain behavior, Waddell signs, Spurling's, or 
Tinel's, with neck pain somewhat radiating into the left 
trapezius; upper extremity with 1+ musculature reflex; good 
pinprick bilateral; 5/5 motor; normal shoulders; mid-cervical 
facet pain with associated left trapezius levator scapular 
myofascial pain.  The impression was progressive cervical 
spondylosis and left C4-5, C5-6 disc protrusion with some 
neurostenosis, worse at C4-5.

The February 2003 VA examination noted that the veteran 
indicated she continued to have pain in her neck when she 
flexes it and tries to read for any length of time or if she 
attempts to work with her head flexed for any length of time.  
The pain that she feels runs down the left shoulder to the 
left arm and is experienced about twice per month.  It 
generally occurs when she drives more than about an hour 
without stopping or working with her head flexed.  She 
therefore sleeps with her pillow rolled up around her head.  
She wakes up 4 to 5 times per month with symptomology of 
tingling in the arm in the morning.  Changing the neck 
position and moving her arms relieve all these activities.  
The only medical treatment she receives for this disorder is 
Percocet, which she takes very rarely, almost never more than 
up to two times per month.  She has lost no time from work 
due to her disability.  She has had only two episodes of pain 
that have lasted more than momentarily, one of which lasted 
for up to a week, but none of these occurred in the last 
several years.  During the one episode, she was unable to 
turn her head at all and spent most of her time in bed until 
the symptoms abated.  She has not needed crutches, braces, a 
cane, or corrective shoes.  She has not had surgery.  She has 
not had any recent episodes of subluxation and has had no 
trouble with daily activities except for being unable to run, 
which limited her duties during service.

The objective physical examination revealed the veteran could 
flex her chin onto her neck and touch her neck.  She could 
fully extend her neck to about 40 degrees from the neutral 
90-degree position.  She was able to touch her chin to both 
shoulders.  She could touch her ears to the ipsilateral 
shoulder bilaterally.  She had full range of motion of her 
arms at the shoulders with no problems.  Although she claimed 
she had crepitus, the examiner found no evidence of this.  
Examination of the upper extremities was perfectly normal 
with full range of motion.  The motor and sensory examination 
was the same, and there was no change with repetitive motion.  
There was no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement.  As to additional 
limitation of range of motion or joint function by pain, 
fatigue, weakness, or lack of endurance during flare-ups of 
repetitive use, the examiner wrote:  "The veteran states 
that when she had the one episode lasting for longer than a 
week, she was unable to turn the head at all.  This was not 
the case during the examination that I did, therefore this 
would have to be called speculation."  There was no gait or 
functional limitations on standing and walking for weight 
bearing joints.  The assessment was DDD of the cervical spine 
with residuals.

During her April 2003 RO hearing, the veteran stated that the 
average level of her pain on a scale of 1 to 10 was about 4 
(p. 2).  Her "episodes" occur every 1 to 2 months, with the 
last being from March 19th to April 14th  (p. 2).  At that 
time, she had to get her pain killer medication refilled, and 
the pain ranged from 8 to 10 (p. 2).  During these episodes, 
there are times when she has to lay still on her back (pp. 2-
3).  After taking medication, it takes at least an hour 
before she can get up and do anything (p. 3).  She indicated 
that she was bedridden for about 42 hours out of a 2-week 
period (p. 3).  There are about 2 to 3 episodes per month, 
but it is hard to say what will trigger them (p. 3).  One 
thing that triggers them is the position in which she sleeps 
(p. 4).  The episode prior to the most recent one was in 
December (p. 4).  During the episodes there is numbness and 
pain on her left side and feels like pins sticking (p. 4).

The veteran further testified that, when she performs any 
activity, such as washing or drying her hair, her left arm 
gets tired quickly, making a five-minute chore take about 30 
minutes (p. 5).  She cannot run, do aerobics, or anything 
that will "draw [her] spine." (p. 6).  This makes it 
difficult for her to find a cardiovascular activity that she 
can do to keep herself in shape (p. 6).  She cannot even 
carry two reams of paper in her left arm for very long (p. 
6).  If she has to drive for longer than an hour, she can 
feel the pain radiate down her arm and has to take medication 
(p. 6).  She takes percocet for the pain and it is very 
effective (p. 11).  She has seen an orthopedic doctor a 
couple of times and was treated with traction (p. 12).  
At the conclusion of her hearing, she noted that she had 
wanted to be a dental hygienist and that her cervical spine 
disorder prevented her from pursuing this vocation (p. 15).

A July 2003 private medical report indicates the veteran had 
full range of motion in her neck.  Her cervical spine was 
painful on flexion, extension, and rotation.  She was 
diagnosed with DDD and prescribed Percocet.  A July 2002 
private medical report noted that neck mass and neck pain 
were not present, and that the musculoskeletal system did not 
show muscle tender to palpitation, decreased range of motion, 
joint pain, joint stiffness and muscle cramps.  She was again 
given Percocet for her DDD.


Legal Principles Applicable to the DDD Claim

The veteran filed multiple claims in April 2001.  One of 
these claims was for "left side nerve problems," and was 
treated by the RO in its September 2001 rating decision as a 
claim for service connection for DDD of the cervical spine 
with left upper extremity radiculopathy.  Because of the DDD 
in her cervical spine, the severity of her cervical spine 
disability is determined according to the diagnostic code 
(DC) applicable to intervertebral disc syndrome (IVDS).  The 
RO's September 2001 rating decision, August 2002 SOC, and 
January 2004 SSOC all rated her disorder under the then-
current version of the applicable DC.  The criteria for 
evaluating IVDS have changed twice since the veteran's April 
2001 claim, however.

First, the criteria in effect for evaluating disabilities 
under 38 C.F.R. § 4.71a, DC 5293 (2002) ("the old 
criteria") were revised effective September 23, 2002, 
codified at 38 C.F.R. § 4.71a, DC 5293 (2003) ("the interim 
criteria").  Subsequently, they were revised effective 
September 26, 2003, at which time the diagnostic codes were 
renumbered, including the renumbering of DC 5293, 
used for rating IVDS, to DC 5243.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003), to be codified at 38 C.F.R. § 4.71a, DC 5243 
(2004) ("the new criteria").

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  Recently, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled Karnas to the extent that it 
indicated retroactive application of a new law or regulation 
might be appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13 (Nov. 19, 2003), 
which addressed the standards governing retroactive 
application of statutes and regulations, found that the 
Karnas rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to application."  
Id. at *14-*15.  Thus, the amendments to the regulations 
at issue in the present case cannot be construed to have 
retroactive effect unless their language requires this 
result.  See Kuzma, 341 F.3d at 1328 (citing Landgraf v. USI 
Film Prods., 511 U.S. 244 (1994)).  The amendments to 38 
C.F.R. § 4.71, Diagnostic Codes 5285 to 5295 (now 5235 to 
5243), do not contain such language.  But none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that the veteran is 
entitled to the more favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3-
2000, 2000 VAOPCGPREC LEXIS 3, *11-12; *15-16 (April 10, 
2000) (where amendment is more favorable, Board should apply 
it to rate disability for periods from and after date of 
regulatory change; Board should apply prior regulation to 
rate veteran's disability for periods preceding effective 
date of regulatory change); Cf. Dudnick v. Brown, 10 Vet. 
App. 79, 79-80 (1997) (applying "more favorable version" 
rule to periods both before and after effective date of new 
criteria pertaining to mental disorders).



Accordingly, for the period prior to September 23, 2002, only 
the old criteria may be applied.  For the period between 
September 23, 2002 and September 26, 2003, either the old 
criteria or the interim criteria, whichever is most favorable 
to the veteran, will be applied.  Finally, for the period 
after September 26, 2003, the most favorable of the old 
criteria, the interim criteria, and the new criteria will be 
applied.


Prior to September 23, 2002

The old criteria, 38 C.F.R. § 4.71a, DC 5293 (2002), provides 
for the evaluation of IVDS.  A 60 percent rating requires 
pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  A 40 percent evaluation requires 
severe, recurring attacks with intermittent relief.  Moderate 
with recurring attacks warrants a 20 percent disability 
evaluation and mild warrants a 10 percent disability 
evaluation.  38 C.F.R. 4.71a, DC 5293 (2002).

In VAOPGCPREC 36-97 (Dec. 12, 1997), it was held that DC 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of spinal motion.  While in this 
case the sciatic nerve, associated with IVDS of the 
lumbosacral segment of the spine, is not involved, the 
rationale is equally valid in this case because the 
disability may effect a nerve associated with the cervical 
segment of the spine.  Therefore, pursuant to Johnson v. 
Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 
(2002) must be considered when a disability is evaluated 
under this code.

Limitation of motion of the cervical segment of the spine, in 
turn, is rated under the criteria of 38 C.F.R. § 4.71a, DC 
5290 (2002).  If the limitation of motion is slight, then a 
10 percent rating is warranted; if moderate, then a 20 
percent rating is warranted and, if severe, a 30 percent 
rating.  Moreover, when assessing the severity of a 
musculoskeletal disability that, as here, is at least partly 
rated on the basis of limitation of motion, VA must also 
consider the extent that the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated, such as during times when 
her symptoms are most prevalent ("flare-ups") due to the 
extent of her pain (and painful motion), weakness, premature 
or excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).

In the present case, the veteran is not entitled to a higher 
rating than the current 10 percent she is receiving for the 
time period preceding September 23, 2002.  The evidence from 
this time period does not reflect that limitation of motion 
of her cervical spine was greater than slight, and thus 
warrants only an evaluation of 10 percent under DC 5290.  
Moreover, her IVDS can be characterized as mild, warranting 
an evaluation of 10 percent under DC 5293.  Although she did 
have some symptoms of cervical radiculopathy, such as 
sensitivity to a pinprick in the right thenar eminence and 
underactive, but symmetric, deep tendon reflexes, these 
symptoms do not reflect moderate IVDS.  Moreover, some of the 
mild symptoms were due to her documented carpal tunnel 
syndrome and ulnar nerve injury.  And she is already 
receiving compensation, at the 10-percent level, for the 
residuals of her ulnar nerve injury.  And her carpal tunnel 
syndrome is not service connected, so any resulting 
functional impairment from it cannot be used to increase the 
rating for her cervical spine disorder.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  Note also that the May 
2002 MRI found the cervical spine to be in normal alignment, 
and the only disc bulges were described as "mild."

In addition, there were no symptoms that would warrant a 
higher evaluation under DeLuca.  The muscle mass, strength, 
and tone of the muscle in all extremities were normal, and 
there was no demonstration of functional impairment other 
than that revealed by the objective physical examination 
criteria.  Although the veteran noted at the May 2002 private 
examination that she had an aching, shooting pain in her left 
neck into her left arm and upper thoracic pain, which 
increased with running, long distance driving, and overhead 
activities, the examination revealed no pain behavior.  
Similarly, the May 2001 VA examination did not indicate any 
additional functional impairment she may experience when her 
pain is most severe, such as during "flare ups" or prolonged 
use, including in terms of any additional limitation of 
motion she may experience as a result.  Thus, she cannot 
receive a rating higher than 10 percent on this basis, 
either, since this would require resorting to 
mere speculation.  Indeed, a VA examiner has specifically 
indicated as much.


Between September 23, 2002 and September 26, 2003

During this time period, the veteran may be rated under the 
old criteria or the interim criteria, codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2003).  The interim criteria provide for 
two possible methods of rating her cervical spine disability.  
First, where DDD of the cervical spine may effect a nerve, 
the disability may be rated by combining separate ratings for 
chronic neurologic and orthopedic manifestations.  Or, a 
rating may be assigned on the basis of the total duration of 
incapacitating episodes.

The interim criteria provide that, when rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent evaluation 
is warranted.  If incapacitating episodes have a total 
duration between 2 and 4 weeks during the past 12 months, a 
20 percent rating is appropriate.

Note 1 to the interim criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary Information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

The evidence on file during the period affected by the 
interim criteria includes the February 2003 VA examination, 
April 2003 RO hearing, and July 2003 private medical report.

The February 2003 VA examination does not show chronic 
orthopedic or neurologic signs and symptoms or incapacitating 
episodes as those terms are defined in the regulations.  At 
the examination, even the veteran, herself, stated that the 
pain she feels running down her left shoulder to her left arm 
is experienced about twice per month, and generally occurs 
when she drives more than an hour without stopping or working 
with her head flexed.  Her symptoms of tingling in the arm 
manifest themselves 4 to 5 times per month.  Indeed, she 
stated that she has had only 2 episodes of pain that have 
lasted more than momentarily, and that neither of these 
occurred in the several years prior to the February 2003 VA 
examination.  Moreover, her testimony at the hearing did not 
reflect substantially more frequent occurrences of orthopedic 
or neurological symptoms, and certainly not signs and 
symptoms that were present constantly or nearly so.  In 
addition, the examination does not contain evidence of 
incapacitating episodes within the past 12 months.  

The veteran's testimony at the hearing is somewhat different 
than her statements at the February 2003 VA examination.  At 
the hearing she indicated that she had indeed had 
"episodes" every 1 to 2 months, including one lasting until 
about a week before the hearing.  These would sometimes cause 
her to lay still on her back, and she would have to wait at 
least an hour after taking medication to get up and 
do anything.  She also indicated there were 2 to 3 episodes 
per month, causing her to be bedridden for approximately 42 
hours out of a 2-week period.  

Although the veteran's testimony at the hearing contains 
additional information, it does not meet the definition of 
chronic orthopedic or neurological manifestations or 
incapacitating episodes in the interim regulations.  Her 
testimony does not indicate that orthopedic and neurologic 
signs and symptoms resulting from IVDS are present 
constantly, or nearly so.  Moreover, she did not indicate 
that she received treatment by a physician via either a visit 
to a physician's office or hospital or telephone 
consultation.  The only treatment she indicated other than 
medication were a couple of visits to an orthopedist and 
traction treatment, which she did not indicate were connected 
to any of her episodes.  As there is neither testimony nor 
records of the need for bed rest and treatment for her 
"episodes," there were no incapacitating episodes as this 
term is defined in the regulations.

In addition, the evidence of record for this time period does 
not contain objective clinical indications of incoordination, 
premature fatigability, or weakness in the veteran's cervical 
spine due to her DDD.  The VA examiner was unable to express 
or quantify any additional functional impairment the veteran 
may experience when her pain is most severe, such as during 
"flare ups" or prolonged use, including in terms of any 
additional limitation of motion she may experience as a 
result.

As to the old criteria, there is no evidence of record that 
would warrant an evaluation higher than 10 percent.  Indeed, 
the July 2003 private medical report stated that the neck had 
full range of motion.  Therefore, the veteran would not 
be entitled to a rating higher than the current 10 percent 
under the old 5290 (10 percent evaluation for slight 
limitation of motion) or 5293 (10 percent evaluation for mild 
DDD).

Finally, an extra-schedular rating for the veteran's DDD of 
the cervical spine is not warranted, either, under 38 C.F.R. 
§ 3.321(b)(1) (2003).  She has not been frequently 
hospitalized on account of it.  Moreover, she has not missed 
work because of it and the disorder has thus not caused 
marked interference with her employment, i.e., above and 
beyond that contemplated by her currently assigned rating, or 
otherwise rendered impractical the application of the regular 
schedular standards.  While her pain and overall functional 
impairment hamper her performance in some respects, they do 
not do so to the level that would require extra-schedular 
consideration, as those provisions are reserved for very 
special cases of impairment that simply is not shown here.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. at 338-9 ; Floyd v. Brown, 9 Vet. App. 
at 96; Shipwash v. Brown, 8 Vet. App. at 227.

Thus, the veteran is not entitled to a rating higher than 10 
percent under the old or interim criteria for the time period 
between September 23, 2002, and September 26, 2003.



ORDER

The claim for service connection for chronic bronchitis and 
an upper respiratory infection is denied.

The claim for a higher initial rating for Raynaud's Syndrome 
is denied.

The claim for a higher initial rating for DDD of the cervical 
spine prior to September 23, 2002, is denied.

The claim for a higher initial rating for DDD of the cervical 
spine between September 23, 2002 and September 26, 2003 is 
denied.


REMAND

As mentioned, effective September 26, 2003, the portion of 
the Rating Schedule pursuant to which disabilities of the 
musculoskeletal system and spine are evaluated was again 
revised.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003), to be 
codified at 38 C.F.R. § 4.71a, DC 5243 (2004).  This new 
regulation includes the same language from the interim 
regulation for rating IVDS based on the number of 
incapacitating episodes.  Prior to this language, the new 
regulation contains a new general rating formula for diseases 
and injuries of the spine, including IVDS.  However, the new 
regulation states that the new rating formula applies to the 
renumbered diagnostic codes (5235 to 5243), unless 5243 is 
evaluated under the Formula for Rating IVDS based on 
incapacitating episodes.  

Under the new general rating formula, a 10 percent evaluation 
is warranted where there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine is 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is warranted where forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation is 
warranted where forward flexion of the cervical spine is 15 
degrees or less; or there is favorable ankylosis of the 
entire cervical spine.  The higher evaluations all involve 
ankylosis, which was not indicated in the February 2003 
examination or elsewhere.

Note (2) states that normal forward flexion of the cervical 
spine is from 0 to 45 degrees, extension is 0 to 45 degrees, 
left and right lateral flexion are 0 to 45 degrees, and left 
and right lateral rotation are 0 to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

The only specific range of motion (in terms of degrees) given 
by the February 2003 VA examination was that the veteran 
could fully extend her neck to about 40 degrees from the 
neutral 90-degree position.  The examiner also indicated that 
the veteran could touch her chin to both shoulders and that 
she had full range of motion in her arms at her shoulders.  
The July 2003 private medical report indicates that the neck 
has full range of motion, but does not specify what criteria 
were used to reach this assessment.  In light of the 
specificity of the new rating criteria as to the range of 
motion when rating diseases and injuries of the spine, 
including IVDS, the claim for an increased rating for the 
veteran's DDD of the cervical spine after September 26, 2003, 
must be remanded to the RO for another medical examination 
that takes account of these new criteria.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003), to be codified at 38 C.F.R. § 4.71a, 
DC 5243 (2004).

Accordingly, the claim for an initial rating higher than 10 
percent for the veteran's DDD of the cervical spine after 
September 26, 2003, is REMANDED to the RO for the following 
development and consideration:

1.  Prior to making any further 
determination on the merits of this 
claim, ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  The veteran 
should also be asked to submit any 
relevant evidence in her possession 
concerning this claim for a higher 
initial rating for DDD of her cervical 
spine after September 26, 2003.

2.  Obtain copies of all of the veteran's 
VA medical records not already associated 
with the claims file relating to 
treatment of her DDD of the cervical 
spine after September 26, 2003.  Any 
records obtained should be associated 
with the other evidence in the claims 
file.

3.  Also ask the veteran to provide the 
names and addresses of any private 
clinical sources and approximate dates of 
treatment or evaluation of her DDD of the 
cervical spine after September 26, 2003.  
Ask her to complete and return the 
appropriate releases (VA Form 21-4142s) 
for the medical records of any private 
care provider he identifies.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).

4.  After any additional evidence is 
obtained, schedule the veteran for a VA 
orthopedic examination to assess the 
severity of her DDD of the cervical spine 
after September 26, 2003.

The claims folder is to be made available 
to the examiner, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should indicate the range of 
motion of the veteran's cervical spine as 
specifically as possible, in accordance 
with the new general rating formula for 
diseases and injuries of the spine in 68 
Fed. Reg. 51,454 (Aug. 27, 2003), to be 
codified at 38 C.F.R. § 4.71a, DC 5243 
(2004).  The examiner should also 
indicate whether there is any ankylosis 
of the cervical spine.

The examiner should also indicate whether 
there have been any incapacitating 
episodes within the past 12 months, and 
the number of these episodes that have 
occurred within the past 12 months.  The 
examiner should also note whether there 
have been any chronic neurological or 
orthopedic manifestations of 
the veteran's DDD as those terms are 
defined in the new criteria.

Also, characterize the DDD as mild, 
moderate, or severe, indicate whether 
there are recurring attacks or 
neurological findings appropriate to the 
site of the DDD, and characterize the 
limitation of the cervical spine as 
slight, moderate, or severe.

The examiner should also determine 
whether there is weakened movement, 
premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  The 
examiner should express an opinion as to 
whether pain significantly limits 
functional ability during flare-ups or 
when the cervical spine is used 
repeatedly over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
pain on use during flare-ups.  
If no opinion can be rendered as to any 
of the above matters, an explanation 
should be set forth. 
 
5.  Then readjudicate the claim for an 
initial rating higher than 10 percent for 
the DDD of the cervical spine after 
September 26, 2003.  If benefits are not 
granted to the veteran's satisfaction, 
send her and her representative an SSOC 
and give them time to respond before 
returning the case to the Board.



The veteran need take no further action until she is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



